Matter of Anderson v Miller (2018 NY Slip Op 05545)





Matter of Anderson v Miller


2018 NY Slip Op 05545


Decided on July 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 26, 2018

[*1]In the Matter of JEROME ANDERSON,
vCHRISTOPHER MILLER, as Superintendent of Great Meadows Correctional Facility, Respondent.

Calendar Date: June 11, 2018

Before: Garry, P.J., Egan Jr., Clark, Mulvey and Rumsey, JJ.


Jerome Anderson, Auburn, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review two determinations of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge two tier II prison disciplinary determinations finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determinations have been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge for each hearing has been refunded to petitioner's inmate account. Inasmuch as petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Walker v Annucci, 160 AD3d 1325, 1325-1326 [2018]; Matter of Houghtaling v Venettozzi, 160 AD3d 1309, 1309 [2018]). As the record reflects that petitioner paid a reduced filing fee of $50 and he has requested reimbursement thereof, we grant petitioner's request for that amount.
Garry, P.J., Egan Jr., Clark, Mulvey and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $50.